Exhibit UNITED COMMUNITY BANKS, INC. AMENDED AND RESTATED 2000 KEY EMPLOYEE STOCK OPTION PLAN STOCK OPTION AGREEMENT (Nonqualified Stock Option – Executive Officer) Optionee: Number of Shares: Shares Option Exercise Price: $ per Share Date of Grant: Vesting Schedule: Per attached Optionee Statement referred to herein as “Exhibit B” Territory: Any county and any contiguous county and anymetropolitan statistical areain which any of the Company’s subsidiary banks has an office as of the date hereof. THIS OPTION AGREEMENT (the “Agreement”) is entered into as of the day of , , by and between
